MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be                                               Dec 21 2020, 8:18 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
the defense of res judicata, collateral                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara S. Wieneke                                         Curtis T. Hill, Jr.
Brooklyn, Indiana                                       Attorney General of Indiana
                                                        Tina L. Mann
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ernest Cowart,                                          December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1428
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D03-1908-F5-3339, 84D03-1901-
                                                        F5-143, & 84D03-1802-F5-621



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1428 | December 21, 2020           Page 1 of 6
                               STATEMENT OF THE CASE
[1]   Appellant-Defendant, Ernest Cowart (Cowart), appeals the trial court’s

      restitution Order following his plea agreement for three Counts of burglary,

      Level 5 felonies, Ind. Code § 35-43-2-1; and three Counts of theft, Level 6

      felonies, I.C. § 35-43-4-2(a).


[2]   We affirm.


                                                   ISSUE
[3]   Cowart presents this court with one issue on appeal, which we restate as:

      Whether the trial court abused its discretion when it ordered Cowart to pay

      restitution.


                      FACTS AND PROCEDURAL HISTORY
[4]   In February 2018, Cowart broke into Donald Nesbit’s (Nesbit) storage unit at

      Red Dot storage facility and stole Nesbit’s property, which was later located at

      a local pawn shop. At the time, Cowart was renting a storage unit across from

      Nesbit’s. After obtaining of a search warrant for Cowart’s unit, several of

      Nesbit’s items were located inside. On February 26, 2018, the State filed an

      Information, charging Cowart with one Count of Level 5 felony burglary and

      one Count of Level 6 felony theft under Cause number 84D03-1802-F5-621.


[5]   On December 31, 2018, the manager at the Red Dot storage facility located

      fifteen storage units with the locks cut off the doors. Robert Arms (Arms), one

      of the tenant’s whose lock had been cut off his unit, had property taken, which

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1428 | December 21, 2020   Page 2 of 6
      was later placed for sale on Facebook’s marketplace by Cowart. On January

      11, 2019, the State filed an Information, charging Cowart with one Count of

      Level 5 felony burglary and one Count of Level 6 felony theft under Cause

      number 84D03-1901-F5-143.


[6]   On August 14, 2019, police officers responded to You Store It concerning a

      break-in in a storage unit rented by Connie Mellinger (Mellinger). Surveillance

      video footage showed Cowart breaking into Mellinger’s unit, taking items out

      of the unit and placing them into the car he was driving. On August 28, 2019,

      the State filed an Information, charging Cowart with one Count of Level 5

      felony burglary and one Count of Level 6 felony burglary under Cause Number

      84D03-1908-F5-3339.


[7]   On February 27, 2020, Cowart entered into a plea agreement with the State in

      which he agreed to plead guilty to all charges under the three Cause numbers in

      exchange for the State agreeing to a “term of imprisonment of not more than 9

      years[.]” (Appellant’s App. Vol. II, p. 209). On July 13, 2020, the trial court

      conducted a sentencing hearing. During the sentencing hearing, Mellinger

      testified that porcelain dolls and a toolbox had been taken from her storage unit.

      She estimated the value of the dolls to be “roughly [$2,000],” while her “son

      said” that the toolbox was “around [$500].” (Transcript p. 23). Arms testified

      that quality tools taken from his storage unit were worth “close to about

      [$30,000]” and included, among others, 18 different styles of wrenches, crow

      bars, breaker bars, full kit for brake work, full kit for ball joint kit, an old tester

      computer for diagnostics on engines, and 25,000 to 30,000 piece tools contained

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1428 | December 21, 2020   Page 3 of 6
      in three full toolboxes. (Tr. p. 33). Acknowledging that the tools depreciated

      over time, he estimated that he “would like to see at least [$15,000].” (Tr. p.

      34). In support of his estimation, Arms submitted statements to the probation

      department, which were then included with Cowart’s PSI. At the sentencing

      hearing, the trial court questioned Arms about the statements, which indicated

      a revolving line of credit with Snap-on. Arms confirmed that all of the tools

      included in the statement had been taken from the storage unit and requested

      $15,000 in restitution. At the close of the evidence, the trial court sentenced

      Cowart to a nine-year aggregate sentence and ordered him to pay restitution to

      Mellinger in the amount of $2,500 and to Arms in the amount of $9,171.


[8]   Cowart now appeals. Additional facts will be provided as necessary.


                                 DISCUSSION AND DECISION
[9]   Cowart contends that the trial court abused its discretion when it ordered him

      to pay restitution to Arms in the amount of $9,171 for the tools he had stolen

      out of Arms’ storage unit as a condition of his probation because the restitution

      amount was based on pure speculation and not supported by evidence. 1 A

      restitution order must be supported by sufficient evidence of actual loss

      sustained by the victim or victims of a crime. Rich v. State, 890 N.E.2d 44, 49

      (Ind. Ct. App. 2008). The amount of actual loss is a factual matter that can be




      1
        Cowart does not appeal the trial court’s restitution order for Mellinger, nor does he allege that the trial court
      failed to inquire of his ability to pay restitution.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1428 | December 21, 2020                      Page 4 of 6
       determined only upon the presentation of evidence. Id. We review a trial

       court’s order for restitution for an abuse of discretion. Id. We will affirm the

       trial court’s order if sufficient evidence exists to support its decision. Id. “The

       purpose behind an order of restitution is to impress upon the criminal defendant

       the magnitude of the loss he has caused and to defray costs to the victim caused

       by the offense.” Id. at 50. For crimes involving harm to property, a trial court

       “shall base its restitution order upon a consideration of . . . property damages of

       the victim incurred as a result of the crime, based on the actual cost of repair (or

       replacement if repair is inappropriate).” I.C. § 35-50-5-3(a)(1).


[10]   Arms testified that after he left military service, his plan was to become a

       mechanic by trade, something he had been pursuing since he was 19. Through

       a revolving line of credit with Snap-on, Arms purchased about $30,000 worth of

       quality tools. Some of these tools were priceless as they had been handed down

       by his step-father. Due to the loss of his tools, Arms could no longer work at

       his trade and enrolled at Ivy Tech, which made it difficult to provide for his

       family. Arms compiled an itemized list of tools that had been taken from his

       storage unit for the police officers. To establish the value of his loss, Arms

       provided the court with statements of Snap-on’s revolving line of credit,

       representing the cost of the tools, late fees, finance charges and acknowledged

       that the tools had depreciated in value at the time of their theft. Although

       Cowart failed to question Arms on the value of the tools, instead choosing to

       focus on the weight and number of tools, the trial court did extensively inquire

       into the provided statements. Accordingly, we find that the presented evidence


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1428 | December 21, 2020   Page 5 of 6
       was sufficient for estimating the loss to Arms. S.G. v. State, 956 N.E 2d 668,

       683 (Ind. Ct. App. 2011) (“Evidence supporting a restitution order is sufficient

       if it affords a reasonable basis for estimating the loss and does not subject the

       trier of fact to mere speculation or conjecture.”), trans. denied.


                                             CONCLUSION
[11]   Based on the foregoing, we hold that the trial court did not abuse its discretion

       by ordering Cowart to pay restitution to Arms in the amount of $9,171.


[12]   Affirmed.


[13]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1428 | December 21, 2020   Page 6 of 6